The present application is being examined under the pre-AIA  first to invent provisions. 

DETAILED ACTION

This office action is in response to Applicant’s submission filed on 2 November 2021.     THIS ACTION IS NON-FINAL.

Status of Claims
Claims 34-53 are pending.
Claims 1-33 are cancelled.
Claims 34-53 are rejected for double patenting.
Claims 34-53 are rejected under 35 U.S.C. 101 for being directed to a judicial exception (i.e., a law of nature, a natural phenomenon, or an abstract idea) without significantly more.
There is no art rejection for claims 34-53.



Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159.  See MPEP §§ 706.02(l)(1) - 706.02(l)(3) for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 34-53 are rejected on the ground of nonstatutory provisional double patenting as being unpatentable over claims 1-17 of US-PATNET NO.11,200,503 B2.  Although the claims at issue are not identical, they are not patentably distinct from each other because Claims 34-53 are rejected on the ground of nonstatutory provisional double patenting as being unpatentable over claims 1-17 of US-PATNET NO.11,200,503 B2.
Instant Application:
17/462,339
US-PATENT:
11,200,503 B2
Claim 34:
A system comprising: a processor; and non-transitory memory including instructions, which when executed by the processor, cause the processor to: receive text input; identify a content type indicated by the text input using a classifier model, the content type identifying a subject matter of the text input representable in a plurality of representation formats: in response to identifying the content type for the text input, select a single statistical model from among a set of statistical models associated with respective content types, based on the identified content type matching a content type of the single statistical model; generate, with the selected statistical model, a relevance estimate for a content item in relation to the text input, wherein the selected statistical model is trained with text associated with the content item drawn from a plurality of different data sources and a relevance value; and output the content item as a content suggestion when the relevance estimate of the content item exceeds a relevance threshold.
Claim 1:
A system comprising: one or more processors; and one or more storage medium comprising program instructions, wherein execution of the program instructions by the one or more processors causes the one or more processors to: receive text input comprising one or more n-grams; identify a content type indicated by the one or more n-grams of the text input using a classifier model, wherein the classifier model is trained with a set of text segments and associated content type labels for each text segment, and wherein the content type identifies a subject matter of the one or more n-grams of the text input, the subject matter being representable in a plurality of representation formats; in response to identifying the content type for the text input, select a single statistical model from among a set of statistical models, wherein each statistical model of the set of statistical models is associated with a respective content type, based on datasets of content used to train the respective statistical model and wherein the selection is based on the identified content type, indicated by the one or more n-grams of the text input, matching the content type of the statistical model; generate, with the selected statistical model, a relevance estimate for a content item in relation to the one or more n-grams of the text input, wherein the selected statistical model is trained with text associated with the content item and a relevance value in relation to the text and the content item, and wherein the text associated with the content item is drawn from a plurality of different data sources; and output the content item as a content suggestion when the relevance estimate of the content item exceeds a predetermined relevance threshold.
Claims 35-41
Claims 1-8


Dependent claims of each application have identical and substantially similar claim language and therefore are rejected for substantially similar rationale.
Claims 42-53 cover substantially similar claim elements as claims 34-41, and therefore is rejected as detailed above under substantially similar rationale.

Claim Rejections - 35 USC § 101

35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Judicial Exception
Claims 34-53 of the claimed invention are directed to a judicial exception, an abstract idea, without significantly more. 
With regards to Claims 34-53
 (Independent Claims)  For claim 34 / 42 / 47, the claim recites a system / method / product, which falls into one of the statutory categories.
2A – Prong 1: Claim 34 / 42 / 47, in part, recites 
“…. identify a content type indicated by the text input using a classifier model, the content type identifying a subject matter of the text input representable in a plurality of representation formats: in response to identifying the content type for the text input, select a single statistical model from among a set of statistical models associated with respective content types, based on the identified content type matching a content type of the single statistical model; generate, with the selected statistical model, a relevance estimate for a content item in relation to the text input, wherein the selected statistical model is trained with text associated with the content item drawn from a plurality of different data sources and a relevance value” (mental process), as drafted, is a process that, under its broadest reasonable interpretation, covers performance of the limitation in the mind but for the recitation of generic computer components.  That is, other than reciting electronic device, server, processor operatically coupled to data storage medium, nothing in the claim element precludes the step from practically being performed in the mind.  For example, but for reciting generic computing device,  “identify”, “select”, “generate”, in the limitation citied above could be performed by a human mind (e.g., an human librarian could collect / analyze inquiries, search content, establish model to generate suggestion for library users ), with possible aid of paper & pen and/or calculator, see Appendix 1 to October 2019 Update: Subject Matter Eligibility Life Sciences & Data Processing Examples, Example 43, Step 2A Prong One, p.4, “Note that even if most humans would use a physical aid (e.g., pen and paper, a slide rule, or a calculator) to help them complete the recited calculation, the use of such physical aid does not negate the mental nature of this limitation”.  If a claim limitation, under its broadest reasonable interpretation, covers performance of the limitation in the mind but for the recitation of generic computer components, then it falls within the “Mental Processes” grouping of abstract ideas.  Accordingly, the claim recites an abstract idea.
2A – Prong 2: This judicial exception is not integrated into a practical application.  In particular, claim 34 / 42 / 47 recites the additional elements: (a) using generic computer elements (like processor, processor executing instructions stored in computer storage medium, computer, etc., which are recited at a high-level of generality  such that it amounts no more than mere instructions to apply the exception using a generic computer component); and (b) “receiving text input”, “outputting the content item …” (which are insignificant extra solution activity, like mere data gathering, MPEP.2106.05(g)).  Accordingly, this additional elements do not integrate the abstract idea into a practical application because it does not impose any meaningful limits on practicing the abstract idea.  The claim is directed to an abstract idea.
2B Analysis:  The claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception.  As discussed above with respect to integration of the abstract idea into a practical application, the use of one or more generic computing device and data input / output is WURC and/or insignificant extra-solution activity, hence does not add anything significant to the abstract idea. The claim is not patent eligible.
(Dependent claims) 
Claims 35-41 / 43-46 / 48-53 are dependent on claim 34 / 42 / 47, and include all the limitations of claim 34 / 42 / 47. Therefore, claims 35-41 / 43-46 / 48-53 recite the same abstract ideas. 
With regards to claims 35-41 / 43-46 / 48-53, the claims recite additional data analysis model processing which can be performed by human.  The claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception.  The claims are not patent eligible.

Allowable Subject Matter Analysis

Claims 34-53 include allowable subject matter since when reading the claims in light of the specification, as per, MPEP §2111.01 or Toro Co. v. White Consolidated Industries Inc., 199F.3d 1295, 1301, 53 USPQ2d 1065, 1069, 1069 (Fed.Cir. 1999), none of the references of record alone or in combination disclose or suggest the combination of limitations specified in claims 34-53.  

The following is an examiner’s statement of reasons for no art rejection: 

There is no art rejection for Claim 1, since when reading the claims in light of the specification, none of the references of record alone or in combination disclose or suggest the combination of limitations specified in the independent claims, specifically, “…. identify a content type indicated by the text input using a classifier model, the content type identifying a subject matter of the text input representable in a plurality of representation formats: in response to identifying the content type for the text input, select a single statistical model from among a set of statistical models associated with respective content types, based on the identified content type matching a content type of the single statistical model; generate, with the selected statistical model, a relevance estimate for a content item in relation to the text input, wherein the selected statistical model is trained with text associated with the content item drawn from a plurality of different data sources and a relevance value; and output the content item as a content suggestion when the relevance estimate of the content item exceeds a relevance threshold”, in combination with the remaining elements and features of the claimed invention.
Claims 42 and 47 are substantially similar to claim 34. The arguments as given above for claim 34, are applied, mutatis mutandis, to claims 42 and 47, therefore the allowable subject matter reasoning of claim 34 are applied accordingly.
Regarding the dependent claims, which include all the limitations of the independent claims, also have no art rejection.
The followings are references closest to the invention claimed:
Dong et al, US-PGPUB NO.20110246457A1 [hereafter Dong] teaches a content search system that generate content suggestion using multiple classifiers.  Dong does not show that each content category is defined by items having a same type of representation, and the n-gram is used to classify the content.
Bespalov, et al., “Sentiment Classification Based on Supervised Latent n-gram Analysis”, CIKM’11, Proceedings of 20th ACM International Conference on Information and Knowledge Management, pp.357-382, October 2011 [hereafter Bespalov] teaches content classification based on n-gram analysis.  Bespalov does not show that each content category is defined by items having a same type of representation.
Mooney, et al., “Content-Based Book Recommending Using Learning for Text Categorization”, DL’00: Proceedings of the fifth ACM conference on Digital Libraries, June 2000 [hereafter Mooney] teaches item recommendation based on text categorization learning.  Mooney does not show that each content category is defined by items having a same type of representation.
Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to TSU-CHANG LEE whose telephone number is 571-272-3567.  The fax number is 571-273-3567.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Omar Fernandez Rivas, can be reached 571-272-2589.  
 Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/TSU-CHANG LEE/
Primary Examiner, Art Unit 2128